DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on January 12, 2022 has been fully considered. The amendment to instant claim 14 and addition of a new claim 35 are acknowledged. Specifically, claim 14 has been amended to include a limitation of the sheet comprising a foamable modified resin selected from the group consisting of thermoplastic resins, thermoplastic elastomers and rubbers. This limitation was not previously presented and was taken from instant specification ([0044], [0045], [0047] of instant specification). In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the newly added limitations. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.  Claim(s) 14, 16-17, 24-25, 34-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Uekusa et al (US 2012/0220728).

4. The rejection is adequately set forth on pages 3-7 of an Office action mailed on October 4, 2021 and is incorporated here by reference.

5. As to amended claim 14 and newly added claim 35, Uekusa et al recites the articles/sheets and the composition further comprising 5-50 pbw of additional thermoplastic resins, specifically low density polyethylene, medium density polyethylene, high density polyethylene, polypropylene and styrene-based elastomers ([0325], [0069]-[0070]) and polyamide ([0311]). Specifically exemplified compositions comprise polypropylene (B) and ethylene-alpha olefin copolymers (C) in amount of (B+C) of 30%wt (Tables 7, 8, 9) as the additional thermoplastic resins.

6.  It is noted that i) instant specifications recites the low density polyethylene, medium density polyethylene, high density polyethylene, polyamide, polypropylene and styrene-based elastomers are used as thermoplastic foamable modified resins ([0044] of instant specification) and ii) the styrene-based elastomers and polyamide are the additional 

7. Since the composition and sheets of Uekusa et al  are essentially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer, further in combination with additional thermoplastic resins including styrene-based elastomers, as those claimed and disclosed in instant specification (Table 1B of instant specification); the compositions and sheets having the same properties, including Shore A hardness, ΔHS and tan delta, as those of instant invention, and the foamed sheets are specified as having high expansion ratio, therefore, the foamed sheets of Uekusa et al will inherently comprise, or alternatively, would be reasonably expected by a one of ordinary skill in the art to comprise the non-explicitly recited properties that are the same as those as claimed in instant invention and as those cited as related to sheets and composition as taught by Uekusa et al, or alternatively having values in the ranges that are either overlapping with those as claimed in instant invention, or close to said ranges, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed foam body/sheet, if not taught, may be very well met by the foamed sheets of Uekusa et al, since the foamed sheets of Uekusa et al are essentially the same and made in essentially the same manner as In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8. In the alternative, based on the teachings of Uekusa et al  that the foamed articles/sheets of Uekusa et al comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article, including maximum peak height (Rp), intrinsically and necessarily depend of the types and relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, and further on the level of foaming, as further confirmed by instant specification ( see [0072] of instant specification), therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further  the level of foaming, so to produce the 4-methyl-1-pentene-In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 14, 16-18, 24-25, 32, 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al (US 2012/0220728) view of Nodono et al (US 2004/0213983) and Okura et al (US 6,077,878).

10.  The rejection is adequately set forth on pages 7-13 of an Office action mailed on October 4, 2021 and is incorporated here by reference.

Uekusa et al recites the articles and the composition further comprising 5-50 pbw of additional thermoplastic resins, specifically low density polyethylene, medium density polyethylene, high density polyethylene, polypropylene and styrene-based elastomers ([0325], [0069]-[0070]) and polyamide ([0311]). Specifically exemplified compositions comprise polypropylene (B) and ethylene-alpha olefin copolymers (C) in amount of (B+C) of 30%wt (Tables 7, 8, 9) as the additional thermoplastic resins.

12.  It is noted that i) instant specifications recites the low density polyethylene, medium density polyethylene, high density polyethylene, polyamide, polypropylene and styrene-based elastomers are used as thermoplastic foamable modified resins ([0044] of instant specification) and ii) the styrene-based elastomers and polyamide are the additional resins exemplified in the compositions of instant invention ([0123], page 69 and Table 1B of instant specification).

13. Since the composition and sheets of Uekusa et al in view of Nodono et al and Okura et al are substantially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer, further in combination with additional thermoplastic resins including styrene-based elastomers, as those claimed and disclosed in instant specification (Table 1B of instant specification); the compositions and sheets having the same properties, including Shore A hardness, ΔHS and tan delta, as those of instant invention, and the foamed sheets are specified as having high expansion ratio, therefore, the foamed sheets of Uekusa et al in view of Nodono et al and Okura et al  would be reasonably expected by a one of ordinary skill in the art to comprise the non-explicitly recited properties that are the same as those as claimed in instant invention and as those cited as related to sheets and composition as taught by Uekusa et al in view of Nodono et al and Okura et al, or having values in the ranges that are overlapping with those as claimed in instant invention, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14. Further, based on the teachings of Uekusa et al  that the foamed articles of Uekusa et al comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article, including maximum peak height (Rp), intrinsically and necessarily depend of the types and relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, and further on the level of foaming, as further confirmed by instant specification ( see [0072] of instant specification), therefore, it would have been further In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15.  Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al (US 2012/0220728) view of Nodono et al (US 2004/0213983), Okura et al (US 6,077,878) and Enna et al (US 2012/0094134).

16.  The rejection adequately set forth on pages 13-15 of an Office action mailed on October 4, 2021 and the discussion set forth in paragraphs 11-14 above are incorporated here by reference.

Response to Arguments
17.  Applicant's arguments filed on January 12, 2022 have been fully considered but they are moot in light of discussion set forth above.

1)   Uekusa et al recites the sheets and the composition further comprising 5-50 pbw of additional thermoplastic resins, specifically low density polyethylene, medium density polyethylene, high density polyethylene, polypropylene and styrene-based elastomers ([0325], [0069]-[0070]) and polyamide ([0311]). Specifically exemplified compositions comprise polypropylene (B) and ethylene-alpha olefin copolymers (C) in amount of (B+C) of 30%wt (Tables 7, 8, 9) as the additional thermoplastic resins.

2) It is noted that i) instant specifications recites the low density polyethylene, medium density polyethylene, high density polyethylene, polyamide, polypropylene and styrene-based elastomers are used as thermoplastic foamable modified resins ([0044] of instant specification) and ii) the styrene-based elastomers and polyamide are the additional resins exemplified in the compositions of instant invention ([0123], page 69 and Table 1B of instant specification).

19. Since the composition and sheets of Uekusa et al  are essentially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer, further in combination with additional thermoplastic resins including styrene-based elastomers, as those claimed and disclosed in instant specification (Table 1B of instant specification); the compositions and articles/sheets having the same properties, including Shore A hardness, ΔHS and tan delta, as those of instant invention, and the foamed sheets are specified as having high expansion ratio, therefore, the foamed sheets of Uekusa et al will inherently comprise, or alternatively,  Uekusa et al, or alternatively having values in the ranges that are either overlapping with those as claimed in instant invention, or close to said ranges, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed foam body/sheet, if not taught, may be very well met by the foamed sheets of Uekusa et al, since the foamed sheets/articles of Uekusa et al are essentially the same and made in essentially the same manner as applicants’ foamed body/sheet, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. In the alternative, based on the teachings of Uekusa et al  that the foamed articles of Uekusa et al comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article, including maximum peak height (Rp), intrinsically and necessarily depend of the types and relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, and further on the level of foaming, as further confirmed by instant specification ( see [0072] of instant specification), therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further  the level of foaming, so to produce the 4-methyl-1-pentene-based foamed article having a desired combination of properties, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764